356 F.2d 470
Ulysses Grant LEEKS, Appellant,v.UNITED STATES of America, Appellee.
No. 20305.
United States Court of Appeals Ninth Circuit.
Feb. 8, 1966.

Frank A. St.Sure, San Diego, Cal., for appellant.
Manuel L. Real, U.S. Atty., John K. Van De Kamp, Asst. U.S. Atty., Chief, Crim.  Div., J. Brin Schulman, Asst. U.S. Atty., Asst. Chief, Crim.  Div., Phillip W. Johnson, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
CHAMBERS, Circuit Judge.


1
We uphold as a border search the search of Leeks' automobile about fifteen miles north of the border point of entry of San Ysidro, California.  The enterprise of officers 'tailing' Leeks was continuous from the time Leeks crossed the border until he was stopped by the command of customs officers.  (There was a shift in who pursued Leeks, brought about by intercommunication of officers over their radios.)  Although there was a period when Leeks, as he drove, may have been momentarily out of the sight of all of the officers, there was no break in the continuity of the project of the officers following him.  We deem the case governed by Hurst v. United States, 9 Cir., 344 F.2d 327; King v. United States, 9 Cir., 348 F.2d 814; and Murgia v. United States, 9 Cir., 285 F.2d 14.


2
In holding that the search was a border search, it necessarily follows that the seizure of the narcotics was valid.


3
We deem that the affidavit of bias by which appellant attempted to remore the trial judge after the process of adjudication had begun was too conclusionary in nature to require a consideration on the merits by any judge.  Thus, we find no error in the judge keeping the case through judgment.


4
Affirmed.